Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: initially, as a matter of claim interpretation pertinent to the allowance, applicants have overcome the 112(f) interpretations previously applied.  
Johnsgard and Kappeler are the closest known teachings – the combination includes Johnsgard’s teachings of a cross-wafer flow and Kappeler’s teachings of independently controlled heating rods.  Though the teachings are concerned with temperature profile, a uniform profile is desired, and, while Kappeler teaches different zones that are controlled to different temperatures, there would be no particular reason to (be able to) control the zones in the claimed manner.  Kappeler teaches a radially middle, inner and outer zone and therefore modifying the system, with the side-flow of Johnsgard, the heating elements to be able to be controlled in the claimed manner would be improper hindsight.  While the claim requires a particular effect of decreasing temperatures along the flow direction, the prior art system structure must be capable of the same, but there is no known motivation to make such a modification.  
Other relevant teachings of controlling temperatures in different zones include Wu (2016/0148803) and Lee (2011/0097681), both teaching radially inner and outer zones.  Honda (5,671,323) includes strip heaters under a substrate, but the zones are .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715